DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants’ claim amendments of 10/09/2020 overcame the previous prior art rejection. Applicants amended the instant claim 1 to no longer permit R6 and R7 to be joined together to form a ring, thereby rendering moot the prior art rejection of paragraph 20 in the previous Office Action.
The Examiner extended the prior art search within the Registry, HCaplus, and Casreact databases of STN to the full scope of genus formula I of instant claim 1 (see “SEARCH 6” in the attached search summary).
This extended search did not retrieve any applicable prior art reference.  Therefore, the Election of Species Requirement of 07/09/2019, is withdrawn, as the claims are free of the prior art.
All withdrawn claims have been rejoined.
All claims have been examined on the merits.
Current Status of 16/318,890
Claims 1-3, 5, 7-11, and 14-17 have been examined on the merits.  Claims 1 and 11 are currently amended.  Claims 2, 8, and 15-16 are original.  Claims 3, 5, 7, 9-10, 14, and 17 are previously presented.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 9, 2020.
The Examiner has reviewed the claim amendments and Reply of 10/09/2020.
The claim objection against claims 1, 3, 5, 7, 9-11, 14, and 17 (see paragraph 16 in the previous Office Action) is rendered moot since Applicants revised the claim 1 narrative to:  -- [[H]] may be optionally substituted with a C1-C6 alkyl group -- for variable R8, as requested.
The objection against claim 11 is rendered moot since Applicants struck the hazy old illustrations from claim 11 as requested in the claim objection of paragraph 17 (previous Office Action).
The objection against claim 11 is rendered moot since Applicants struck the “R3’ = R3” from claim 11 as requested in the claim objection of paragraph 18 (previous Office Action).
Applicants amended the instant claim 1 to no longer permit R6 and R7 to be joined together to form a ring, thereby rendering moot the prior art rejection of paragraph 20 in the previous Office Action.  Furthermore, the reference SUN no longer teaches or anticipates the instant amended claims.  Furthermore, there is no generic teaching or other rationale in SUN (and no known prior art reference providing said rationale) that would permit modifying SUN to arrive at the instant invention.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-3, 5, 7-11, and 14-17 are allowable as written.
There is no known prior art reference that either teaches or anticipates the genus formula (I) of instant claim 1.
The reference YANEZ (Yanez, C.O., et al.  “Characterization of novel sulfonium photoacid generators and their microwave-assisted synthesis.”  Chem. Commun. (2009), pp. 827-829, referenced in IDS of 03/27/2020), discloses the compound:  
    PNG
    media_image1.png
    148
    262
    media_image1.png
    Greyscale
 (Scheme 3 on page 828), wherein m1 and m2 are each independently 0; R3 is NO2; R6 and R7 are each a phenyl group; n is 1; and X is PF6-.
However, YANEZ is a close art, and not a prior art reference, since R4 and R5 are each a C10 alkyl group.  The instant claim 1 does not permit an alkyl group larger than 8 carbons (thus YANEZ does not anticipate instant claim 1).  Thus, there are two structural differences too many (each of R4 and R5 being different than instant claim 1) for a valid teaching, suggestion, or motivation to make an obviousness rejection.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) to permit modifying the YANEZ reference to arrive at the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625